Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.


Response to Amendment
Claim rejections under 35 U.S.C. in the Office action of 03/07/2022 are withdrawn. 

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
Amended independent claims 1, 17, and 20 haven been considered as given below based on claim limitations. 
Claim(s) that depend(s) from the rejected claim(s), that claims 1-2, and 14-20 is/are rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2018-0363781; Pehl, et al.) Claim(s) is/are rejected as shown below. 
As to claim 17, D1 discloses an assembly for rotational equipment (Figures 1-3), comprising: 
a seal carrier (7) comprising a receptacle (the space where the seal element 2 is disposed); 
a seal element (2) seated within the receptacle, the seal element radially and axially engaging the seal carrier (7); and 
a retainer (6) configured to secure the seal element (2) to the seal carrier (7), 
the retainer comprising a sleeve (axial portion of 6; Figure 1) radially inward of the seal element (Figure 1), the sleeve extending axially along the seal element (2) and the seal carrier (7) to an end of the retainer (Figure 1), and the sleeve configured with an eased outer corner at the end of the retainer (eased outer corner as shown below; Figure 1.)  


    PNG
    media_image1.png
    781
    681
    media_image1.png
    Greyscale



As to claim 18, D1 discloses the assembly of claim 17, wherein the sleeve (6) is configured to abut against the seal element (2) and the seal carrier (7) (Figure 1.)  
As to claim 19, D1 discloses the assembly of claim 17, wherein the seal element (2) is axially between the seal carrier (7) and the retainer (6) (Figure 1.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
D1 (US 2018-0363781; Pehl, et al.) in view of D2 (US 8,714,557; Miller et al.) Claim(s) is/are rejected as shown below. 
As to claim 20, D1 discloses an assembly (Figures 1-3) for rotational equipment, comprising: 
a seal carrier (7) comprising a recess (7 has recess to receive 2, 9, and 8), an axial end surface (as shown above for claim 17), and a radial end surface (as shown above for claim 17), the recess extending axially into the seal carrier (7) to the axial end surface (the axial end surface that abuts axial end of 2), the recess extending radially into the seal carrier (7) to the radial end surface (radial end surfaces that abut 2 and 8); 
a seal element (2) arranged with the seal carrier (7), the seal element (2) abutted axially against the seal carrier (7); and 
a retainer (6, 60) configured to axially secure the seal element (2) to the seal carrier (7), the retainer (6, 60) comprising a retainer sleeve (6) and a retainer lip (60), the retainer sleeve (6) radially inboard of and extending axially along the seal carrier (7) and the seal element (2), the retainer sleeve (6) seated within the recess and mounted to the seal carrier (7) by an interference fit (lacks disclosure) between the retainer sleeve and the radial end surface, the retainer lip (60) projecting radially out from the retainer sleeve (6), and the seal element (2) captured axially between the retainer lip (60) and the seal carrier (7) (Figures 1-3.)
D2 teaches interference fit between two components 45 and 44 to provide a secured connection (Col.2, L54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have interference fit between the retainer sleeve 6 and the radial end surface in D1 as taught by D2, since the claimed invention is merely a combination of known elements (such as having interference fit between two components), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secured connection.     

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
D1 (US 2018-0363781; Pehl, et al.) in view of D3 (US 5,183,270; Alten et al.) Claim(s) is/are rejected as shown below. 
As to claim 20, D1 discloses an assembly (Figures 1-3) for rotational equipment, comprising: 
a seal carrier (7) comprising a recess (7 has recess to receive 2, 9, and 8), an axial end surface (as shown above for claim 17), and a radial end surface (as shown above for claim 17), the recess extending axially into the seal carrier (7) to the axial end surface (the axial end surface that abuts axial end of 2), the recess extending radially into the seal carrier (7) to the radial end surface (radial end surfaces that abut 2 and 8); 
a seal element (2) arranged with the seal carrier (7), the seal element (2) abutted axially against the seal carrier (7); and 
a retainer (6, 60) configured to axially secure the seal element (2) to the seal carrier (7), the retainer (6, 60) comprising a retainer sleeve (6) and a retainer lip (60), the retainer sleeve (6) radially inboard of and extending axially along the seal carrier (7) and the seal element (2), the retainer sleeve (6) seated within the recess and mounted to the seal carrier (7) by an interference fit (lacks disclosure) between the retainer sleeve and the radial end surface, the retainer lip (60) projecting radially out from the retainer sleeve (6), and the seal element (2) captured axially between the retainer lip (60) and the seal carrier (7) (Figures 1-3.)
D3 teaches the member 50 is in interference fit between rings 42 and 46 (Col.3, L20) to provide a secured connection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have interference fit between the retainer sleeve 6 and the radial end surface in D1 as taught by D3, since the claimed invention is merely a combination of known elements (such as having interference fit between components), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secured connection.  
   
Allowable Subject Matter
Claims 1-12, and 14-16 are allowed.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675